UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-1877



STATE OF NORTH CAROLINA; ROY COOPER, Attorney General;
HARRIET E. WORLEY, Assistant Attorney General ex rel.,

                Plaintiffs - Appellees,

          v.

TIARI EL & ASSOCIATES INDIGENOUS LAW FIRM; ANNIE LAURENCE
BARBER, a/k/a Annie Barber Williams, a/k/a Anewa Shapheem
Tiari-El; ROSA L. BARBER, a/k/a Rasheeda Shapheem-El; RALPH
HAMMOND, a/k/a Nasir Hassan Bey; HAMMONDS & ASSOCIATES,
INCORPORATED,

                Defendants - Appellants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (5:03-cv-00919-H)


Submitted:   September 4, 2008             Decided:   November 3, 2008


Before WILKINSON, MICHAEL, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anewa Shapheem Tiari-El, Rosa L. Barber, Ralph Hammond, HAMMONDS &
ASSOCIATES, INC., Charlotte, North Carolina, for Appellants. Roy
Cooper, Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Defendants appeal the district court’s order denying

their   Fed.    R.    Civ.    P.   60(b)    motion   to     reconsider      the   order

remanding their case to state court due to lack of subject matter

jurisdiction.        The district court correctly found that it did not

have jurisdiction to consider Defendants’ Rule 60(b) motion.                       See

In re Lowe, 102 F.3d 731, 734-35 (4th Cir. 1996).                    We accordingly

dismiss the appeal.           We dispense with oral argument because the

facts   and    legal    contentions        are   adequately    presented      in   the

materials      before   the    court       and   argument    would    not    aid   the

decisional process.

                                                                            DISMISSED




                                            2